DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Discussion of Prior Interview Summary

The Examiner notes that in the 11/8 interview summary with attorney Scott Markow, the Examiner indicated that the subject matter of claim 11 was allowable.  However, after a further consultation with several examiners familiar with the art of hand tools and related switch devices, the Examiner has now determined that this material was not in fact allowable. An appropriate rejection of the claims in question is found below. 

Claim Objections
Claim 13 is objected to because of the following informalities: the limitation “the a first speed position” uses both the term “the” and “a” .  The term “the” should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14, 15, and 20, and all subsequent dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 14, the limitation “the at least one spring exerts a bi- directional biasing force on the shift member in both an axial forward and an axial rearward direction relative to the switch.” Is not supported by the specification.  Paragraph [0021] discloses “the plurality of springs exerting a bi-directional biasing force”.  As such, “at least one spring” cannot provide the required bi-directional biasing force.  The claim must be amended to claim a plurality of springs.

Regarding claim 15, the limitation “the at least one spring comprises a plurality of springs arranged parallel to one another without any springs arranged serially relative to one another” Is not supported by the specification.  Paragraph [0021] discloses “A plurality of springs is disposed in parallel between the shift member and the switch without any of the plurality of springs arranged serially, the plurality of springs exerting a bi-directional biasing force”.  As such, the claimed limitation that no springs are arranged serially is not an accurate reflection of the specification.  

Regarding claim 20, the limitation “the at least one spring exerts a bi- directional biasing force on the shift member in both an axial forward and an axial rearward direction relative to the switch.” Is not supported by the specification.  Paragraph [0021] discloses “the plurality of springs exerting a bi-directional biasing force”.  As such, “at least one spring” cannot provide the required bi-directional biasing force.  The claim must be amended to claim a plurality of springs.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 15, and 20, and all subsequent dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 14, the limitation “the at least one spring exerts a bi- directional biasing force on the shift member in both an axial forward and an axial rearward direction relative to the switch.” renders the claim indefinite, as the limitation is not supported by the specification.  Paragraph [0021] discloses “the plurality of springs exerting a bi-directional biasing force”.  As such, “at least one spring” cannot provide the required bi-directional biasing force.  In the interest of compact prosecution, the claim will be interpreted as “a plurality of spring exerts a bi- directional biasing force on the shift member in both an axial forward and an axial rearward direction relative to the switch.”

Regarding claim 15, the limitation “the at least one spring comprises a plurality of springs arranged parallel to one another without any springs arranged serially relative to one another” renders the claim indefinite, as the limitation is not supported by the specification.  Paragraph [0021] discloses “A plurality of springs is disposed in parallel between the shift member and the switch without any of the plurality of springs arranged serially, the plurality of springs exerting a bi-directional biasing force”.  In the interest of compact prosecution, the claim will be interpreted as “a plurality of springs arranged parallel to one another without any of the plurality of parallel springs arranged serially relative to one another”

Regarding claim 20, the limitation “the at least one spring exerts a bi- directional biasing force on the shift member in both an axial forward and an axial rearward direction relative to the switch.” renders the claim indefinite, as the limitation is not supported by the specification.  Paragraph [0021] discloses “the plurality of springs exerting a bi-directional biasing force”.  As such, “at least one spring” cannot provide the required bi-directional biasing force.  In the interest of compact prosecution, the claim will be interpreted as “a plurality of spring exerts a bi- directional biasing force on the shift member in both an axial forward and an axial rearward direction relative to the switch.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomayko, (US 2013/0220655)

Regarding claim 1, Tomayko discloses: A multi-speed power tool, comprising: 

a housing (Fig. 1, housing assembly 12) ; 

a motor (Fig. 1, motor assembly 14) received in the housing; 

a multi-speed planetary transmission (Fig. 1, transmission assembly 18) rotationally driven by the motor and defining a transmission axis ([0035], “a longitudinal axis of the first gearset portion 70”), wherein the multi-speed transmission includes a plurality of subsections (Figures 2 clearly show all of the features of the transmission assembly including all subcomponents), each of the plurality of subsections being configured to produce a corresponding speed reduction  ([0044], “Rotation of the input sun gear 82 causes corresponding rotation of the first planet gears 88 due to the meshing engagement of the teeth of the first planet gears 88 with the teeth of the input sun gear 82. The second planet gears 90, which rotate with the first planet gears 88, will drive the planet carrier 80 such that the first gearset portion 70 operates in second overall speed reduction ratio. It will be appreciated, however, that rotation of the second planet gears 90 will also cause corresponding rotation of the first compound sun gear 124 and the second compound planet gear 128. Since the third ring gear 100 is permitted to rotate relative to the housing assembly 12, rotation of the first compound sun gear 124 and the second compound planet gear 128 will have only a minor effect on the efficiency of the first gearset portion 70.”), the plurality of subsections including a first subsection (Figures 2) having a first set of planet gears  (Figures 2, first planet gear 88) and a first ring gear (Figures 2, a first ring gear 96) meshed with the first set of planet gears  , and a second subsection (Figures 2) having a second set of planet gears (Figures 2, second planet gear 90)  and a second ring gear  (Figures 2, a second ring gear 98) meshed with the second set of planet gears, the transmission further including a carrier assembly (Figures 2, first planet carrier 80 can comprise a carrier body 104 and a plurality of carrier pins 106), including a first carrier segment, a second carrier segment, a third carrier segment, a first set of supports (Figures 2 carrier pins 106)  connecting the first carrier segment to one of the second carrier segment and the third carrier segment and carrying the first set of planet gears, and a second set of supports (Figures 2 carrier pins 106) connecting the third carrier segment to one of the first carrier segment and the third carrier segment and carrying the second set of planet gears, such that the first, second, and third carrier segments rotate in unison about the transmission axis ([0044]), wherein the first and second sets of supports are arranged such that each of the first set of planet gears is radially offset from each of the second set of planet gears (Figures 2);  

an output shaft (Fig. 2-3, output spindle 22) rotationally driven by the transmission; and 

a speed selector  (Fig. 2, speed change mechanism 62) moveable among a first plurality of positions where the speed selector engages one or more of the plurality of subsections so as to cause the transmission to rotate the output shaft at a plurality of different output speeds.

Regarding claim 2, Tomayko further discloses: each of the first set of planet gears   (Figures 2, first planet gear 88) include a front face facing the second set of planet gears (Figures 2, second planet gear 90)  and aligned in a first plane, and each of the second set of planet gears  (Figures 2, second planet gear 90) include a rear face facing the first set of planet gears and aligned in a second plane, wherein the first plane and the second plane are substantially coplanar.

Regarding claim 3, Tomayko further discloses: the transmission further comprises a first sun gear (Fig. 2, a first or input sun gear 82) meshed with the first set of planet gears and a second sun gear (Fig. 2, a second sun gear 84) meshed with the second set of planet gears, the first and second sun gears being axially aligned, with at least the first sun gear being rotatably driven by the motor.

Regarding claim 4, Tomayko further discloses: the speed selector is configured to ground the first ring gear to the housing in a first position to cause the transmission to rotate the output shaft a first speed, and to ground the second ring gear to the housing in a second position to cause the transmission to rotate the output shaft at a second speed that is different than the first speed ([0039] “Placement of the speed selector switch 170 in the first switch position positions the movable member 160 in a first position in which the internal teeth 166 of the movable member 160 are engaged with the locking teeth 130 of the first ring gear 96 such that the first gearset portion 70 operates in the first mode (i.e., a first overall speed reduction ratio). Movement of the speed selector switch 170 from the first switch position to the second switch position positions the movable member 160 in a second position in which the internal teeth 166 of the movable member 160 are engaged with the locking teeth 130 of the second ring gear 98 such that the first gearset portion 70 operates in the second mode (i.e., a second overall speed reduction ratio). Movement of the speed selector switch 170 from the second switch position to the third switch position positions the movable member 160 in a third position in which the internal teeth 166 of the movable member 160 are engaged with the locking teeth 130 of the third ring gear 100 such that the first gearset portion 70 operates in the third mode (i.e., a third overall speed reduction ratio).”).

Regarding claim 5, Tomayko further discloses: the transmission further comprises a third subsection having a third set of planet gears (Fig. 2, third planet gear 92) and a third ring gear (Fig. 2, third ring gear 100) meshed with the third set of planet gears, the third set of planet gears carried by a third set of supports (Fig. 2, carrier pins 106) connected to one of the first carrier segment, the second carrier segment or the third carrier segment.

Regarding claim 6, Tomayko further discloses: the speed selector is configured to ground the first ring gear to the housing in a first position to cause the transmission to rotate the output shaft a first speed, to ground the second ring gear to the housing in a second position to cause the transmission to rotate the output shaft at a second speed that is different from the first speed, and to ground the third ring gear to the housing in a third position to cause the transmission to rotate the output shaft at a third speed that is different from the first speed and the second speed ([0039]).

Regarding claim 7, Tomayko further discloses: the third set of supports (Fig. 2, carrier pins 106) is arranged such that the third set of planet gears  (Fig. 2, third planet gear 92) is radially offset from each of the first set of planet gears and second set of planet gears.

Regarding claim 8, Tomayko further discloses: the carrier assembly further comprises a fourth carrier segment (Fig. 2, a fourth planet gear 94), wherein the third set of supports (Fig. 2, carrier pins 106) connect the fourth carrier segment to one of the second carrier segment or the third carrier segment.

Regarding claim 9, Tomayko further discloses: the transmission further includes a plurality of sun gears that includes a first sun gear (Fig. 2, a first or input sun gear 82), a second sun gear (Fig. 2, a second sun gear 82) and a third sun gear (Fig. 2, a second sun gear 86), wherein the first, second and third sun gears are axially aligned (see Fig. 2), and wherein the first set of planet gears includes a first stage thereof engaged with the first sun gear and a second stage thereof engaged with the second sun gear, the second set of planet gears includes a first stage thereof engaged with the second sun gear and a second stage thereof engaged with the third sun gear, and the third set of planet gears is engaged with the third sun gear ([0035] “The first sun gear 82 can be coupled to the output shaft 46 of the motor assembly 14 for rotation therewith. Teeth of the first sun gear 82 can be meshingly engaged to teeth of the first planet gear 88, which in turn can mesh with teeth of the first ring gear 96. The second sun gear 84 can be rotatable independently of the output shaft 46, the first sun gear 82 and/or the first planet carrier 80. In the example provided, the second sun gear 84 is separate and axially offset from the first sun gear 82 and is maintained in a position that is concentric about a longitudinal axis of the first gearset portion 70 via the second planet gears 90. It will be appreciated, however, that the output shaft 46 could be somewhat longer than that which is shown in FIGS. 2-4 and that the second sun gear 84 could be rotatably disposed on the output shaft 46. It will also be appreciated that another structure, such as the first sun gear 82 or the planet carrier 80, could include a shaft onto which the second sun gear 84 and/or the third sun gear 86 could be rotatably disposed. Teeth of the second sun gear 84 can be meshingly engaged to teeth of the second planet gear 90, which in turn can mesh with teeth of the second ring gear 98. Each of the second planet gears 90 can be coupled to an associated one of the first planet gears 88 for common rotation about an associated one of the carrier pins 106. In the example provided, each pair of first and second planet gears 88 and 90 are unitarily and integrally formed (e.g., compressed and sintered powdered metal) and may be collectively referred to as a first compound planet gear 120. The third sun gear 86 can be coupled to the second sun gear 84 for common rotation. In the particular example provided, the second and third sun gears 84 and 86 are unitarily and integrally formed (e.g., compressed and sintered powdered metal) and may be collectively referred to as a first compound sun gear 124. Teeth of the third sun gear 86 can be meshingly engaged to teeth of the fourth planet gear 94. Each of the third planet gears 92 can be coupled to an associated one of the fourth planet gears 94 for common rotation about an associated one of the carrier pins 106. In the example provided, each pair of third and fourth planet gears 92 and 94 are unitarily and integrally formed (e.g., compressed and sintered powdered metal) and may be collectively referred to as a second compound planet gear 128. Teeth of the third planet gears 92 can meshingly engage teeth of the third ring gear 100. If desired, a thrust washer TW1 can be disposed between the first and second compound gears 120 and 128.”).

Regarding claim 10, Tomayko further discloses: the speed selector (Fig. 2, speed change mechanism 62) includes: a shift member (Fig. 2, movable member 160 ) with an at least partial ring shape configured to move axially with respect to the transmission among the first plurality of positions; and a plurality of engagement members ([0038], “internal teeth 166 that are configured to engage the locking teeth 130 on the first, second and third ring gears 96, 98 and 100”) coupled to the shift member and configured to selectively engage one of the ring gears based on an axial position of the shift member with respect to the transmission.

Regarding claim 13, Tomayko further discloses: the speed selector  (Fig. 2, speed change mechanism 62) comprises: a shift member   (Fig. 2, movable member 160 )  inside the housing moveable among the first plurality of positions ([0038], “a first switch position”); a switch (Fig. 2, speed selector switch 170) accessible from outside the housing, coupled to the shift member, and moveable among a second plurality of positions ([0038], “a second switch position”) corresponding to selected output speeds of the transmission to cause movement of the shift member among the first plurality of positions; and at least one spring (Fig. 2, a first biasing spring 174) disposed between the shift member and the switch, wherein if the switch is moved from a first switch position to a second switch position of the second plurality of positions and the shift member is blocked from moving from the a first speed position to a second speed position of the first plurality of positions, the shift member remains stationary and when the shift member is later unblocked from moving from the first speed position to the second speed position, a force provided by the at least one spring urges the shift member to move to the second speed position while the switch remains stationary ([0040] “If the internal teeth 166 of the movable member 160 are not aligned with the locking teeth of the second ring gear 98 or third ring gear 100 when the speed selector switch 170 is moved from the first switch position to the second switch position or from the second switch position to the third switch position, the first biasing spring 174 can compress to permit the speed selector switch 170 to move relative to the movable member 160. Similarly, if the internal teeth 166 of the movable member 160 are not aligned with the locking teeth of the second ring gear 98 or the first ring gear 96 when the speed selector switch is moved from the third switch position to the second switch position or from the second switch position to the first switch position, the second biasing spring 176 can compress to permit the speed selector switch 170 to move relative to the movable member 160. In this way, the user may complete the movement of the speed selector switch 170 (to a desired switch position) and the first and second biasing springs 174 and 176 can exert a force onto the movable member 160 to axially translate the movable member 160 (to thereby change the mode in which the first gearset portion 70 operates) when the internal teeth 166 are in alignment with the locking teeth 130 on the associated one of the first, second and third ring gears 96, 98 and 100.”).

Regarding claim 14, Tomayko further discloses: the at least one spring exerts a bi- directional biasing force on the shift member in both an axial forward and an axial rearward direction relative to the switch (Fig. 2, springs 174 and 176).

Regarding claim 15 Tomayko further discloses: the at least one spring comprises a plurality of springs (Fig. 2, springs 174 and 176) arranged parallel to one another without any springs arranged serially relative to one another.

Regarding claim 16, Tomayko discloses: A multi-speed power tool, comprising: 

a housing (Fig. 1, housing assembly 12); 

a motor  (Fig. 1, motor assembly 14) received in the housing; 

a multi-speed planetary transmission (Fig. 1, transmission assembly 18) rotationally driven by the motor and defining a transmission axis  ([0035], “a longitudinal axis of the first gearset portion 70”), wherein the multi-speed transmission includes a plurality of subsections (Figures 11-11B clearly show all of the features of the transmission assembly including all subcomponents), each of the plurality of subsections being configured to produce a corresponding speed reduction  ([0044], “Rotation of the input sun gear 82 causes corresponding rotation of the first planet gears 88 due to the meshing engagement of the teeth of the first planet gears 88 with the teeth of the input sun gear 82. The second planet gears 90, which rotate with the first planet gears 88, will drive the planet carrier 80 such that the first gearset portion 70 operates in second overall speed reduction ratio. It will be appreciated, however, that rotation of the second planet gears 90 will also cause corresponding rotation of the first compound sun gear 124 and the second compound planet gear 128. Since the third ring gear 100 is permitted to rotate relative to the housing assembly 12, rotation of the first compound sun gear 124 and the second compound planet gear 128 will have only a minor effect on the efficiency of the first gearset portion 70.”), 
the plurality of subsections including a first subsection (Figures 2) having a first set of planet gears  (Figures 2, first planet gear 88) and a first ring gear (Figures 2, a first ring gear 96) meshed with the first set of planet gears  , and a second subsection (Figures 2) having a second set of planet gears (Figures 2, second planet gear 90)  and a second ring gear  (Figures 2, a second ring gear 98) meshed with the second set of planet gears, the transmission further including a carrier assembly (Figures 2, first planet carrier 80 can comprise a carrier body 104 and a plurality of carrier pins 106), including a first carrier segment, a second carrier segment, a third carrier segment, a first set of supports (Figures 2 carrier pins 106)  connecting the first carrier segment to one of the second carrier segment or the third carrier segment, and a second set of supports (Figures 2 carrier pins 106) connecting the third carrier segment to one of the first carrier segment or the third carrier segment

an output shaft (Fig. 2-3, output spindle 22) rotationally driven by the transmission; and 

a speed selector (Fig. 2, speed change mechanism 62) moveable among a plurality of positions where the speed selector engages one or more of the plurality of subsections so as to cause the transmission to rotate the output shaft at a plurality of different output speeds, 

wherein the first set of supports (Figures 2 carrier pins 106) carries the first set of planet gears and the second set of supports  (Figures 2 carrier pins 106) carries the second set of planet gears such that the first, second, and third carrier segments rotate in unison about the transmission axis  ([0035] “The first sun gear 82 can be coupled to the output shaft 46 of the motor assembly 14 for rotation therewith. Teeth of the first sun gear 82 can be meshingly engaged to teeth of the first planet gear 88, which in turn can mesh with teeth of the first ring gear 96. The second sun gear 84 can be rotatable independently of the output shaft 46, the first sun gear 82 and/or the first planet carrier 80. In the example provided, the second sun gear 84 is separate and axially offset from the first sun gear 82 and is maintained in a position that is concentric about a longitudinal axis of the first gearset portion 70 via the second planet gears 90. It will be appreciated, however, that the output shaft 46 could be somewhat longer than that which is shown in FIGS. 2-4 and that the second sun gear 84 could be rotatably disposed on the output shaft 46. It will also be appreciated that another structure, such as the first sun gear 82 or the planet carrier 80, could include a shaft onto which the second sun gear 84 and/or the third sun gear 86 could be rotatably disposed. Teeth of the second sun gear 84 can be meshingly engaged to teeth of the second planet gear 90, which in turn can mesh with teeth of the second ring gear 98. Each of the second planet gears 90 can be coupled to an associated one of the first planet gears 88 for common rotation about an associated one of the carrier pins 106. In the example provided, each pair of first and second planet gears 88 and 90 are unitarily and integrally formed (e.g., compressed and sintered powdered metal) and may be collectively referred to as a first compound planet gear 120. The third sun gear 86 can be coupled to the second sun gear 84 for common rotation. In the particular example provided, the second and third sun gears 84 and 86 are unitarily and integrally formed (e.g., compressed and sintered powdered metal) and may be collectively referred to as a first compound sun gear 124. Teeth of the third sun gear 86 can be meshingly engaged to teeth of the fourth planet gear 94. Each of the third planet gears 92 can be coupled to an associated one of the fourth planet gears 94 for common rotation about an associated one of the carrier pins 106. In the example provided, each pair of third and fourth planet gears 92 and 94 are unitarily and integrally formed (e.g., compressed and sintered powdered metal) and may be collectively referred to as a second compound planet gear 128. Teeth of the third planet gears 92 can meshingly engage teeth of the third ring gear 100. If desired, a thrust washer TW1 can be disposed between the first and second compound gears 120 and 128.”) , and 

wherein each of the first set of planet gears (Figures 2, first planet gear 88) includes a front face facing the second set of planet gears (Figures 2, second planet gear 90)  and aligned in a first plane, and each of the second set of planet gears (Figures 2, second planet gear 90)  include a rear face facing the first set of planet gears and aligned in a second plane, the first plane and the second plane being substantially coplanar.

Regarding claim 17, Tomayko further discloses: the transmission further comprises a third subsection having a third set of planet gears (Fig. 2, third planet gear 92) and a third ring gear (Fig. 2, third ring gear 100) meshed with the third set of planet gears, the third set of planet gears being carried by a third set of supports  (Fig. 2, carrier pins 106) connecting one of the first carrier segment, the second carrier segment or the third carrier segment to a fourth carrier segment t (Fig. 2, a fourth planet gear 94), and wherein the first set of supports, the second set of supports and the third set of supports  (Figures 2 carrier pins 106)  are arranged such that the first set of planet gears, the second set of planet gears, and the third set of planet gears are radially offset from each other (see Fig. 2).

Regarding claim 18, Tomayko further discloses: the speed selector is configured to ground the first ring gear to the housing in a first position to cause the transmission to rotate the output shaft a first speed, to ground the second ring gear to the housing in a second position to cause the transmission to rotate the output shaft at a second speed that is different from the first speed, and to ground the third ring gear to the housing in a third position to cause the transmission to rotate the output shaft at a third speed that is different from the first speed and the second speed  ([0039] “Placement of the speed selector switch 170 in the first switch position positions the movable member 160 in a first position in which the internal teeth 166 of the movable member 160 are engaged with the locking teeth 130 of the first ring gear 96 such that the first gearset portion 70 operates in the first mode (i.e., a first overall speed reduction ratio). Movement of the speed selector switch 170 from the first switch position to the second switch position positions the movable member 160 in a second position in which the internal teeth 166 of the movable member 160 are engaged with the locking teeth 130 of the second ring gear 98 such that the first gearset portion 70 operates in the second mode (i.e., a second overall speed reduction ratio). Movement of the speed selector switch 170 from the second switch position to the third switch position positions the movable member 160 in a third position in which the internal teeth 166 of the movable member 160 are engaged with the locking teeth 130 of the third ring gear 100 such that the first gearset portion 70 operates in the third mode (i.e., a third overall speed reduction ratio).”).

Regarding claim 19, Tomayko further discloses: the speed selector  (Fig. 2, speed change mechanism 62) comprises: a shift member   (Fig. 2, movable member 160 )  inside the housing moveable among the first plurality of positions ([0038], “a first switch position”); a switch (Fig. 2, speed selector switch 170) accessible from outside the housing, coupled to the shift member, and moveable among a second plurality of positions ([0038], “a second switch position”) corresponding to selected output speeds of the transmission to cause movement of the shift member among the first plurality of positions; and at least one spring (Fig. 2, a first biasing spring 174) disposed between the shift member and the switch, wherein if the switch is moved from a first switch position to a second switch position of the second plurality of positions and the shift member is blocked from moving from the a first speed position to a second speed position of the first plurality of positions, the shift member remains stationary and when the shift member is later unblocked from moving from the first speed position to the second speed position, a force provided by the at least one spring urges the shift member to move to the second speed position while the switch remains stationary ([0040] “If the internal teeth 166 of the movable member 160 are not aligned with the locking teeth of the second ring gear 98 or third ring gear 100 when the speed selector switch 170 is moved from the first switch position to the second switch position or from the second switch position to the third switch position, the first biasing spring 174 can compress to permit the speed selector switch 170 to move relative to the movable member 160. Similarly, if the internal teeth 166 of the movable member 160 are not aligned with the locking teeth of the second ring gear 98 or the first ring gear 96 when the speed selector switch is moved from the third switch position to the second switch position or from the second switch position to the first switch position, the second biasing spring 176 can compress to permit the speed selector switch 170 to move relative to the movable member 160. In this way, the user may complete the movement of the speed selector switch 170 (to a desired switch position) and the first and second biasing springs 174 and 176 can exert a force onto the movable member 160 to axially translate the movable member 160 (to thereby change the mode in which the first gearset portion 70 operates) when the internal teeth 166 are in alignment with the locking teeth 130 on the associated one of the first, second and third ring gears 96, 98 and 100.”).

Regarding claim 20, Tomayko further discloses: the at least one spring exerts a bi- directional biasing force on the shift member in both an axial forward and an axial rearward direction relative to the switch (Fig. 2, springs 174 and 176).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tomayko, (US 2013/0220655) in view of Kuehne, (US 2018/0264637).

Regarding claim 11, Tomayko discloses the device of claim 10.

Tomayko does not explicitly disclose: the speed selector further includes: a switch that is accessible from an outside of the housing, and that is movable within an opening formed in the housing; and at least one shift rail having a first end portion fixed to the switch and a second end portion fixed to the shift member, wherein the switch includes a base portion having a first side portion coupled to the at least one shift rail, a shutter slidably coupled on a second side portion of the base portion, opposite the first side portion thereof, and grasping portion extending from the base portion through an opening formed in the shutter, wherein the selector is movable among a second plurality of positions between a first end of the opening in the housing and a second end of the opening in the housing, the second plurality of positions corresponding to the first plurality of positions of the shift member with respect to the transmission.

Kuehne teaches: the speed selector (Figs. 15-20, speed selector assembly 408) further includes: a switch  (Figs. 15-20, shifter assembly 444) that is accessible from an outside of the housing  (Figs. 15-20,   housing assembly 412)  , and that is movable within an opening formed in the housing; and at least one shift rail  (Figs. 15-20, first outer rails 450 and a pair of second inner rails 452, a rearward pair of lateral rails 472, a frontward pair of lateral rails 474, a pair of fork rails 486  ) having a first end portion (Figs. 15-20) fixed to the switch and a second end portion (Figs. 15-20) fixed to the shift member ([0064], “The actuator 442 includes a yoke 460 and a follower (not shown) similar to the yoke 260 and a follower 262. The yoke 460 is received over the transmission sleeve 104 and has an input tab 469, a pair of pivot mounts 467 and a pair of follower mounts 465 and is pivotable relative to the transmission sleeve 104.”), wherein the switch includes a base portion  (Figs. 15-20, selector switch 430)  having a first side portion (Figs. 15-20, inwardly projecting L-shaped catches 454) coupled to the at least one shift rail   (Figs. 15-20, a rearward pair of lateral rails 472, a frontward pair of lateral rails 474, a pair of fork rails 486  ), a shutter (Figs. 15-20, switch fork 434) slidably coupled on a second side portion of the base portion, opposite the first side portion thereof, and grasping portion (Figs. 15-20, central protrusion 466) extending from the base portion through an opening  (Figs. 15-20, forward slots 477, 478)  formed in the shutter, wherein the selector is movable among a second plurality of positions (“[0032] FIG. 24B is a top view of the selector switch, tool housing, and detent spring of FIGS. 16 and 23 with the selector switch in a second position.”) between a first end of the opening in the housing and a second end of the opening in the housing, the second plurality of positions corresponding to the first plurality of positions (“[0031] FIG. 24A is a top view of the selector switch, tool housing, and detent spring of FIGS. 16 and 23 with the selector switch in a first position;”) of the shift member with respect to the transmission.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tomayko in accordance with the teachings of Kuehne, thereby combining prior art elements to achieve a predictable result.  In this instance, the swapping of switch design represents a simple substitution of one type of switch for another.  As both switches preform the same function in a similar fashion, the substitution of one switch for another is a common practice in the art.  Utilizing the appropriate switch in the appropriate device provides a benefit of efficiency, safety and economy in the construction of the device. 

Regarding claim 12, the modified Tomayko further discloses: a distance from a first end of the base portion to a second end of the base portion is less than a distance from the first end of the opening in the housing to the second end of the opening in the housing (Figures 24a-24b show the base portion 430 nestled within the opening of the housing, with enough room to move forward and backward, thus meeting the clam limitation), and the shutter is configured to slide with respect to the base portion as the selection device moves in the opening, such that the shutter and the base portion close the opening in the housing at the plurality of positions of the selector between the first end and the second end of the opening (“[0028] FIG. 21 is a bottom perspective view of the shifter assembly of FIG. 16 with the selector switch moved to a first position while the switch fork remains stationary; [0029] FIG. 22 is a bottom perspective view of the shifter assembly of FIG. 16 with the selector switch moved to a second position while the switch fork remains stationary”).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731